EXHIBIT “5”
al) AT&T & 5:58 PM 7% 6%i_)

 

CAA “e
< Mikey Israel, Moshe Oz, Tal, You &
WUK PevUpie VISITEU Wedd WEP sILe Ill
the last 2 days rR PM
Mar 25, 2017

2 million views !!!!!

Crazy the most watched CAA
movie and in 4 days !!

50 internet orders last night on our
weekend sale of 15%

We will get to 200 orders from
Friday afternoon till Sunday night .
Store in south Florida just called
sold out their 30 stabilizers wants

more (2)
We will ride this wave for as long as
possible “99 AN a6

Sorry less than 3 days &
aS errs

Moshe Oz
NN? WWN Nij?’? DIY TAN? N77" 7!
myn
an) AT&T > 6:00 PM 4% 6%0_)
CAA qr

Mikey Israel, Moshe Oz, Tal, You

 

 

Working on it. &

We have received a crazy increase

in internet orders .

But more important is around 3

million people now know what the

micro roniis .

Lots of people will go to stores

looking for this product.

Stores already are asking for more .
S li

Tal u guys also receive a big

increase in internet orders I'm sure

a
Tal Charmoni
ASE
DnyNw! WRY ANID NX? VIVO 2X
Ynnwi
Good night ==, 5.yw

Mar 27, 2017

Micro Roni Stab CAA for Glock 17, 22, 31.
Gun Parts Kits at GunBroker.com
__ Bw Micra Rani Stah CAA for Glack 17-22 21:

-- oo Q
a) AT&T > 6:03 PM 47% 6%i_)
CAA qt

Mikey Israel, Moshe Oz, Tal, You
—S test SE ae.
37 PMU ww

Over the last 3 (22 of march )
weeks we have received xxxxx in
internet orders .

Any guesses ??

Our average in 2015 was 8 ka
month

Our average in January and
February was up to 45k a month
March and 1/2 of April 2???

10 PM M -

Moshe Oz
72
On your birthday you cut 10 years

here u need to add much more
BPM W |

Moshe 0z
Wow

nnd

Muchmore 9 soayw
ol) AT&T 6:01 PM 4% 6%

< on e
Mikey Israel, Moshe Oz, Tal, You

ee — 2-OD FIV We

 

 

Total orders in march 565 $

PM Ww
Total shipped 360k ,
No sights 09 PM
Moshe Oz
Wow
Crazy 5:09 PM WH

In your mail is an analysis
a) AT&T & 2:24 PM J ©) 99% Gam) +

Uri Lipshitz q
< last seen yesterday at 3:25 PM 0 %&

 

Sep 1, 2017

We had a very good month in
august.

409 k $ in sales 83k of which was
internet , we made a profit this
month ( positive ibida of 80k $).
We are 95k above our new forecast
( last 4 months ) .

We had 435k in orders in august of
which 80k was internet .

We passed 3 million in sales (660k
in internet sales ) this year ( all last
year 2.75 and we still have 4
months left )

Our caa Instagram page has
exploded.

We did a live Facebook feed last
night ( 4th time ) and our internet
sales were 3x the daily average .
All of this without selling one MH1
sight in the last 4 months ( I'll get
them in late September from India)
| related this info on my call last
night with kognito 3:49: AM
AT&T & 2:29 PM FG) 99% (a) +

< Moshe Usa Or &

 

'YIN'Y TIND INV jan'20, 2018

Thanku ..., a

We are having a very good month ,
sales and orders

Ww

et
VM

We will pass our budg

Oct , nov , dec, January great
months W

WORN D0 DWT DAYIN AWA 17 w!

WN wy)
mio? Ny Wet Dal

Yep , we truly believe that as well

tf

 

I'm off to the movies with my far ©)

(den of thieves ==) Mi

a
of) AT&T & 2:29 PM J G2 99% (a) +

< Moshe Usa Or &

 

WINW TINA INV jan 20, 2018

ren ect

Thank u AM. |

We are having a very good month ,
sales and orders 14 7,

We will pass our budget
vw

Oct , nov , dec, January great
months S AM

LS r

qwWoORX ON O'YTN DAYIN NIWA 1? w'
WM AwWYI
"107 yen wWil' Dal

Yep , we truly believe =e as mall

I'm off to the movies with my far fe
( den of thieves S) 32 AM

+ Ss 6 0
a) AT&T & 2:34 PM 4G 100% (ll) +

< Moshe Usa Oe &

Th. Jan 20, 2018 office in
Brooklyn, NY but it Speeds fre HGRA

‘3

  

7 nT nN

Some company in israel is selling
our stuff at below map prices .
Their customers are writing bad
stuff on our Instagram page and |
have to fix it.

They have a Facebook page with all
of our stuff from our page on

theirs . | don't know who they are
but they buy directly from CAA
Israel at low prices 5:96 PM

PITAN oOw'n jraTn
Check what ? | sent you the link to
their website. You can't k ow who

they are by buying from their
website : ©)

YAN
al AT&T 2:37 PM 7 G2 100% a) +

< Moshe Usa Oe &

SS

 

 

 

no VPN’? O'V-AN |X

Ok , it's crazy that | need to waste
so much energy to fix our
reputation when these guys don't
even buy from us here in USA and
all they do is hurt our distributors
and dealers .

It's hard enough doing what we do
with the few people who work for
us here 525 PNA it

If u hear back from gabi on the
shipment from china let me know
please 3:47 PM

| made you guys welcome folders .
When u check in please make sure

they give it to you st the check in.

Jan 21, 2018

L ©)
 

al) AT&T 2:39 PM Ff G2 100% (ami) +

< Moshe Usa Or &

 

Jan 22, 201

 

lf there would be more than 5 stars, i would give it to
this company epecially to the CEO Mikey Hartman.
He's the coolest and nicest CEO we've ever
encountered. | thought at first it was a joke when my
husband told me that the CEO Mikey itself was the one
who called him regarding for some questions about he
purchase from CAA. From then, he's the one who
explained everything about it and he even give a great
deal for the micro Roni SBR and MH1 red dot sight. We
do really apreciate it and most of all, we are so much
excited for giving us an opportunity to be one of the
guest list at the Shot Show 2018. Can't wait to see you
this week. Thank you...

  
 

ra

ee

o® Like ™ Comment “> Share

=) Zachery Neal Frazier reviewed CAA — 2)

| borked my stock and was a upset. | sent a PM over
and had an immediate response. | received a phone
call right after that and was able to get a replacement
part ordered. Their service is beyond 5 stars anc

highly recommend purchasing from them! V)

   

——a
ai) AT&T > 2:41 PM 4 © 100% (=a +

 

< Moshe Usa Or &
Carer ™~ TT a .
I'll keep i Feb 1, 2018 GG PAIS

841k $ in orders in January, our
best month ever 3:10 PMN

7712 nT nn

WIT! 777
? nsnNynni

Orders we received from customers
just January 3:90 PM

Including shot SHOW 2c7 onw

TIN N95!
ell AT&T S 3:39 PM f 6) 97% Gm)

eS veracl, Moshe GS

Mikey israel, Moshe Oz, Tai, You
<< CCUUTTNNTg, Yraprie aesignys

_ We also got rid of Laura burgess 5
~ months ago and 1 of the Rep

groups .
August and September positive

EBITA A Ber Bee J 7:64 SMM |

“Oct 23, 2017

; @« eK va reviewed GAA —_ eae
iBmins &

can be good product but human service is very bad.
‘we had to many problems and they never solve them
always ask for more time to salve problems but really
_ they never to it.

ny

 

egy Product/Service
m 20,038 likes

  

‘He's S ; from Paraguay. :

We must improve our internation Oo
crietamer cervice. —
ea’ AT&T

iy

3:43 PM 7G) 95% ca)

 

   

  

Shlomi Caa Israel

May 27, 2018

Hey ,
Just some facts you can share .

~ 1) we have paid 1.4 million $ to
israel so far this year . The most
ever paid from USA to Israel in a 4.5
months period ever !!!
2) we are on pace to have our best
year ever , all was going great until

Tal quit . Unfortunately Moshe

- decided to change the way things
were working and destroyed all the
good we had going.

3) we paid Israel so far this year net
7-14 instead of net 45 ,meaning we
are paying much sooner than ever .
4) by selling to our competition and
encouraging them to sell below
MAP Moshe has hurt us as well as

Israel and the product . Numerous
dealers are complaining about MAP
violations on yrs ( tvika ) and mic

_roni ( Shacar ) and Moshe even ©

(=) liked a post by Shacar who
__was oromotina sellina the stabilizer
oe AT&T &

 

 

  

4 Shlomi Caa Israel

3:44 PM J Go 93% cae):

 

Co Ter a Gaegit t= Crieerrr tw Ben we iuyy

MAP Mc May 27,2018 us as well as
Israel and the product . Numerous
dealers are complaining about MAP

__ violations on yrs ( tvika ) and micro
-roni ( Shacar ) and Moshe even

(_-) liked a post by Shacar who

- was promoting selling the stabilizer
- at below MAP . How can an owner
break the contract that gives us
exclusivity and encourage others to
violate that .

5) by contract we are supposed to
pay royalties to SBTACTICAL.

_Shacar and tvika do not pay them,
_ their lawyers already reached out to

us and now Israel is open to law
suits as well as them closing
America to the stabilizer sells .

- 6) holding shipments hostage to be
pre paid ( which was never
discussed nor agreed to ) in a joke

7) sending inventory items without

fh cal

that no company in the world cc~'
deal with. (

 

» POs and expecting to be prepaidis _

SvSoe
7

3:45 PM “G2 93% Ea)

Shlomi Caa Israel Ode &
oe ONSCUSSeUu TUT ayreeu Wy a Re
that no May 27 2018 ye world could
_ deal with. |
_ 7) sending inventory items without
PQs and expecting to be prepaid is
again a joke .
8) we in USA have bypassed our
forecast budget every month the
last 12 months including MAY which
~ we will bypass it by 100k as well. A
_ shame all the hard work we all did
is being ruined in one week since
: Tal left . 79:02 AMA

 

 

 

oay

~ Liked by moshe_oz and 132 athers

microroni Sale!!! The Micro-Roni STAB - Advance \/
Kit at a special price for a limited time. 365 Euro ony:
(425 USD). Free Shipping!

www.micro-roni.com

 

 
ot AT&T & 3:45 PM FY G8 93%

 

 

Shlomi Caa Israel (Ja %S

~ 8) WE IN USA nave nvpassed our

forecast May 27, 2018 |) month the

last 12 months including MAY which
~ we will bypass it by 100k as well. A

shame all the hard work we all did

is being ruined in one week since

Tal left . i202 AM W

ROR AISRIRT

 

 

Vay n

Liked by moshe_oz and 132 others

_ microroni Sale!!! The Micro-Roni STAB - Advanced

Kit at a special price for a limited time. 365 Euro only!
~ (425 USD). Free Shipping!

. Www. micro-reni.com

a Haaantiarnameant tent Ltda a, wdc

Looked who's name ” liked" " the

post which violates MAP ruler
Embarrassing

   

 

 

ey Le
May oh 12018 a

   

Tika i Is now the official worldwide
distributor of Caa and now he is
selling to dealers at under
distributor.

_ 2 months from now he killed the
micro roniin USA .

i vision ADA AL

f

one

if you want to do something n nice
call Asher and say thank you ( as an
owner ) for his hard work the last
4.5 years .

I'm sure you heard he quit last
night .

He deserves some appreciation for
his hard work .

You don't have to of course but it
would be a nice gesture .

I'm sure He would love to hear
some nice words . 3:47 AM

¢

meinem tenemnee sen new wales iad : Ns
oui AT&T S 6:25 PM F 69 9%l_}4

Eldad CAA Or &

  
 

nn'nmM

 

 

 

 

 

a eS rms haar ye

_ Look what he did to us by alleuire

them to sell SO below distributor aes
3:21 PM Ww

Sta nc SR ps meme hem pane er nema ey as atone TA ER a aT ea na

 

2 Shares

© Love

- ©B+2 You and 51 others

Mikey Hartman . ©)

You were amazing
Yasterday at 9:4 PM > Like - Reply ‘QQ?

ie evieSteinnern

 

 
oti AT&T S 3:47 PM ¥ 6) 92% (al):

ou All Media
6/6/18, 12:57 PM

 

 

 
oi AT&T & 3:48 PM 4G) 92% a)

  

Shlomi Caa Israel

 

 

 

Did u show this to Yuval yet ?

 

22?

No
He was in bucarest since last week
~ Coming back tomorrow

 

| hope Moshe at least paid you guys
He killed us here
Pure evil
Takes a special kind of person to
-~ shoot himself in both( us and Caa a)
feet. | Aw

“Jun, 2018

— Are ustill working? 2.55 ow

 

No

?

Mm home aay ps

 
ef ATAaT & 6:26 PM 463 9% 4

) Eldad CAA Oo &

 

 

Jul 2, 2018

~Received goods from Israel
Jan- 354k ©
- Feb- 218k
March- 402k
April- 375k
_. May(1-10th till Tal left) 41k
_.. May ( 10th- 31) Moshe ceo -
—O( zero). $
June - 120k
There was another small shipment |
that is in” quarantine” that we
_. didn't need and have 1000s and
won't be sold this year 1-02 PMA

 

We are ahead of payment schedule
_ when all things are taken in account
_ (kusa , credit for bad products
etc ) 125k was prepaid = before we
are at net 45 4-09 PRA

 

3 Average first 4 months = 3 oO
~ Average last 2 months. = 8.

 
462 1%) 4

Od &

 

June-120k
_ There was another small shipment
that is in “ quarantine” that we
didn't need and have 1000s and
won't be sold this year 1:02 Mw

We are ahead of payment schedule
_when all things are taken in account

(kusa , credit for bad products

etc ) 125k was prepaid = before we
are at net 45 02 PM

| shale

 

“Average first A months = = - 337k
_ Average last 2 months. = 80k

 

 

~ Evrold told me you spoke with him ,
If you want to talk I’m here

 

om Missed voice call at 1:27 PM

Try calling you back jan yw

   
oli ATaT S&S 3:50 PM f Gd 90% Cal):

You All Media
8/29/18, 4:47 PM

ee Se a TS ee ta ar ee

 

 

 

Sir 9 additional with issues. 2 no
top rail, 5 no charging handle (1
being a gen 4), 1 no light case, 1
missing screw for slide release.

aa

 

naga ap et te LR Re RR a gL RRA

Joel Warehouse

    

  
oll AT&T S&S 3:52 PM 4 6) 89% (im):

< & Shlomi Caa Israel Oa &

{f ieln als
issues Slater 6 oni Sep 4, 2018 ae eM

You were supposed to send the
missing pieces on Sunday flight as
- discussed 5 times .
You did not !!
Tonight another flight left and you
—again did not send the products
Why ? 148 PMW

“Why e even n respond’ 2272
Joke “AO PM A

I'm | with my son

ky 7 Oks
oat gy :

| It’ sin the letter,
We didn’t get quantities ....,,

You promised me 200 stabilizer and

1000 thr on Sunday shipment

Don't play stupid . You are not
1 5 A PMA hf

I'm talking about the missing parts
on products

SPs a, ap A cee ei oe es, eel SL Ei essere: at
 

2° ie,
Ca
 - aa a,
el eg

4f G2 89% (cm)

Oc &

Who pays for the damage to us ?
2:35 PMY
_ Sep 5, 2018
Now that you have sent your “
response “ hope ur happy now

When will you ship the product we
paid for and did not

@ = nauderk PY OVYSO dade
or er &
16h iitke Reply

sy smd0201 Wha hand gun does this fit?
4h Reply

callsign_unsure Cant wait much longer
for my long stabilizer, | hear about a
week to get the new batch in and prob
another week getting orders out?
Already bought mine on like the 23rd..

Oh Reply

las puedo conseguir ya que tengo una,
armeria muchas gracias...

eh

“Another example of the damage _

mecadispro Me gustaria saber dénde ©)

  
ell ATaT & 3:53 PM 6) 88% Mma)

< & Shlomi Caa Israel Oa &

Already bought mine on like the 23rd..

10h Reply

  

a eens Me gular saber dtg a

i= real a. ee ee a a

Another example of the damage
you guys are doing to us and the
brand name

Just pure stupid business sense
ri 1 A MA hi

Are you shipping the extended
stabilizers and thumb rests
tomorrow yes orno? ssa nyw

Sep 6, 2018

Pins for the roni stabilizer?

Yes
It’s in first box

Sep 7, 2018

The shipment did not leave last

night ? oy 646A V)

92299222929 292'0?
ach) AT&T & 3:54 PM 4 0) 86% Ga.

Shlomi Caa Israel Oo &

 

 

 

oes

 

 

 
  
 

_ Micro RONI Stab Glock 19/17 CAA NON

NFA Pistol Carbine Conversion Kit for
Glock 17,17C,19,19C,22,23,31,32 -
$224.95 shipped

© Dealer posting by ZFl-Inc
fi Updated 2 hours ago

9 More deals from YRS Inc
@® 437 views

 

 

 

| The last 3 months he sells io end
_users at under distributor price
_ That's called killing the market

Any answer? | 6 oe auiw
??

— Ldtomriler

  

  

 

OTE
 

ot ATT & 3:56 PM 4 ©) 86% Gil

<

  
  

 

* Shlomi Caa Israel C jad

aa Poe Es

vg- 50 Sep 25, 2018
_ MRC-100

 

TRO

September 12th !!!

Never received any documents.!!!
Even though u said it would ship a
week and a half ago , then you said

_on last Monday , then u said last
Thursday than u did not respond

for 5 days !! |

_ How are we supposed to work this

way 7:03 AM WH

- Alleast apologize for not keeping
your word .

Or for not responding

Something "O04 AMA

 

_Lunderstand mikey
lts been a busy time with the
holidays, i an doing the best i can to
manage all orders from all clients

 

Gotta love your priorities
3:59 PM 4) 86% Gam)

< @& Shlomi Caa Israel Oe &

Write in Hebrew | don’t understand

Oct 24, 2018

Shlomi | have been working with
you ever since you started working
in Caa , there were some great
times especially when Tal was the
ceo but | think this is the first time
you lied tome.

We paid on Friday and you
guaranteed that it would ship on
the next flight .

Not sure why u did not keep your
promise.

With all the shit that Moshe has
created you and | never were
dishonest with each other .

Not cool.

Don’t let Moshe make you a
dishonest person. LIA AMA

Dec 31, 2018 V)

Even though we have not been in

 

contact thace lact few months _ |
